Title: From George Washington to John Dudley Townes, 16 July 1781
From: Washington, George
To: Townes, John Dudley


                  Sir
                     
                     Head Quarters near Dobbs’s Ferry 16th July 1781.
                  
                  Since mine of the 10th I have recd your letter of the same date inclosing the Copy of the proceedings of the Court Martial held upon you, and the deposition of the Harbour Master of Charles town.  My last having informed you of the propriety of submitting the matter to Major General Greene’s determination, I now repeat my opinion, and return the papers to you, that you may either carry or forward them to him.  I am Sir Yr most obt servt.
                  
               